Exhibit 23.2 CONSENT OF PATTON BOGGS LLP Patton Boggs LLP 1801 California Street, Suite 4900 Denver, Colorado 80202 We hereby consent to the use of our name as your counsel and to all references made to us in the Registration Statement on Form S-1 No. 333-165687, including all amendments or supplements thereto (the "Registration Statement") and in the Prospectus forming a part thereof, filed by Chembio Diagnostics, Inc., a Nevada corporation.In giving this consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Act, or the rules and regulations promulgated thereunder. /s/ PATTON BOGGS LLP PATTON BOGGS LLP Denver, Colorado May 25, 2010
